699 S.E.2d 927 (2010)
STATE of North Carolina
v.
Alfonzo MEEKS.
No. 508P09-3.
Supreme Court of North Carolina.
July 7, 2010.
Alfonzo Meeks.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 4th of May 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in Conference this the 7th of July 2010."